PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

MYRA WILSON,                                      )
                                                  )     CASE NO. 1:19-CV-2238
               Plaintiff,                         )
                                                  )
               v.                                 )     JUDGE BENITA Y. PEARSON
                                                  )
FORD MOTOR COMPANY, et al.,                       )
                                                  )     MEMORANDUM OF OPINION
               Defendants.                        )     AND ORDER



       Pro se Plaintiff Myra Wilson filed this action under Title VII, 42 U.S.C. § 2000e et seq.,

and the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., against her former

employer Ford Motor Company (“Ford”), her former Ford supervisor1 Dave McGlaughlin,

insurance company Unicare, and the UAW Solidarity House. ECF No. 1. In her Amended

Complaint (ECF No. 5), Plaintiff alleges she was harassed on the job and terminated from

employment and seeks reinstatement of her employment and lost wages. Plaintiff also filed a

motion to proceed in forma pauperis. ECF No. 2. For the foregoing reasons, Plaintiff’s motion

to proceed in forma pauperis is granted and the case is dismissed.

                                         I. Background

       Plaintiff alleges she was hired by Ford to work on the auto assembly line in 1993.2

   1
     Although the Court refers to McLaughlin as a “supervisor” throughout the Order, the Court
takes no position on whether he is legally a “supervisor” that could subject Ford Motor Company
to vicarious liability under Title VII. See Vance v. Ball State University, 570 U.S. 421 (2013). The
Court refers to McLaughlin as a “supervisor” for brevity.
   2
    Plaintiff’s factual allegations are difficult to follow as they do not appear to be chronological.
For example, she alleges her difficulties with McLaughlin led to the termination of her employment
(1:19-CV-2238)

 ECF No. 5 at PageID #: 15. She indicates she had no write-ups or poor performance reviews

until McGlaughlin came to work in her department as the new engineer.3 Id. Plaintiff contends

he called a team meeting to discuss operating changes he wanted to implement. Id. Plaintiff

publically disagreed with him in the meeting and told him she did not think his ideas would

work. Id. She claims McGlaughlin retaliated against her by “spreading rumors that I

propositioned him.” Id. Plaintiff alleges he spread those rumors after he propositioned her and

she rejected his advances. Id. He also wrote her up for poor or careless work. Id. At one point,

she alleges he told her, “I’m going to get you. You are out of here.” Id. at PageID #: 16. She

further indicates she was placed on a job that did not fit her “ergonomically” and as a result she

injured her right shoulder and required surgery. Id. at PageID #: 15-16. Plaintiff alleges she also

suffered back spasms resulting in slipped and herniated discs. Id. at PageID #: 15-16. She

claims her doctors prescribed sedentary work but her assignments did not meet that criteria. Id.

at PageID #: 16. She states she was on short term disability and would have been eligible for

long term disability under her contract if she had not been terminated from employment in June

2014. Id.

       Plaintiff contends she tried to be reinstated for four years with no success. Id. She



in 2014. ECF No. 5 at PageID #: 15-16. Then she states she was laid off for eight years and when
she was recalled to work, McLaughlin threatened her. Id. at PageID #: 16. Only five years have
passed since her termination in 2014. She also indicates she was off work on disability at some point
but she does not specify how long she was out of work on disability leave. Id.
  3
    Although Plaintiff does not indicate exactly when the issues with McLaughlin began, Plaintiff
alleges she was fired on June 14, 2014. ECF No. 5 at PageID #: 16. All of her interactions with
McLaughlin occurred before she was terminated. Id. at PageID #: 15.

                                                 2
(1:19-CV-2238)

contacted the National Labor Relations Board and filed a charge. Id. She indicates she was

rehired on August 20, 2018. Id.

          Plaintiff alleges that when she returned to work, she found a hostile work environment.

Id. She claims that she was not properly trained for the job. Id. at PageID #: 17. Plaintiff

contends her coworker opposite her on the line called her racially-charged and other derogatory

terms and refused to do her share of the work, causing the line to stop. Id. She claims she

became ill at the end of her shift and asked her supervisor4 to cover for her the next days so that

she could get her medication replaced. Id. Her supervisor rejected her request. Id. Plaintiff

states that she called the Labor Relation Board5 for the next three days and left messages. Id.

She alleges she was fired on August 24, 2018. Id.

                                     II. Standard of Review

          Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364,

365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), the Court is required to

dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it fails to state a claim upon

which relief can be granted, or if it lacks an arguable basis in law or fact. Neitzke v. Williams,

490 U.S. 319 (1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996); Lawler v.

Marshall, 898 F.2d 1196 (6th Cir. 1990). An action has no arguable basis in law when a

defendant is immune from suit or when a Plaintiff claims a violation of a legal interest which


  4
     Although she does not explicitly state so in the Amended Complaint, it appears this supervisor
is someone other than McLaughlin. See ECF No. 5 at PageID #: 17.
      5
      It is unclear from the Amended Complaint whether she is referring to the National Labor
Relations Board or her Union’s Labor Relations Board. ECF No. 5 at PageID #: 17.

                                                  3
(1:19-CV-2238)

clearly does not exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when

the allegations are delusional or rise to the level of the irrational or “wholly incredible.” Denton

v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       When determining whether the plaintiff has stated a claim upon which relief can be

granted, the Court must construe the Complaint in the light most favorable to the plaintiff, accept

all factual allegations as true, and determine whether the Complaint contains “enough fact to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The Plaintiff's obligation to provide the grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

Although a Complaint need not contain detailed factual allegations, its “factual allegations must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the Complaint are true.” Id. The Court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009), further explains the

“plausibility” requirement, stating that “ a claim has facial plausibility when the Plaintiff pleads

factual content that allows the court to draw the reasonable inference that the Defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. Furthermore, “the plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

Defendant acted unlawfully.” Id. This determination is a “context-specific task that requires the

reviewing Court to draw on its judicial experience and common sense.” Id.

                                          III. Discussion


                                                  4
(1:19-CV-2238)

       A. Claims Against Defendants Unicare and UAW

       As an initial matter, although Plaintiff names Unicare and the UAW Solidarity House as

Defendants, she does not allege any facts that pertain to them and does not identify any legal

claims she is seeking to assert against them. See ECF No. 5 at PageID #: 18. To satisfy

minimum notice pleading requirements, the Complaint must give Defendants fair notice of what

the Plaintiff’s legal claims are and the factual grounds upon which they rest. Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 437 (6th Cir. 2008). Plaintiff’s Amended Complaint

does not meet these basic requirements with respect to these two Defendants. See ECF No. 5 at

PageID #:18. Accordingly, the claims against Defendants Unicare and UAW must be dismissed.

       B. Claims Against McGlaughlin

       The only claims identified in the pleading are claims under Title VII and the Title I of the

ADA. Neither Title VII nor the ADA permit employees or supervisors to be sued in their

individual capacities. Wathen v. Gen. Elec. Co., 115 F.3d 400, 405 (6th Cir. 1997); Williams v.

McLemore, 247 Fed.Appx. 1, 8 (6th Cir. 2007) (“We have held repeatedly that the ADA does not

permit public employees or supervisors to be sued in their individual capacities.”). Accordingly,

Plaintiff’s claims against McGlaughlin must be dismissed.

       C. Claims Against Ford Motor Company

               1. Most Claims are Time-Barred

       Many of Plaintiff’s claims against Ford are time-barred. The majority of incidents

described in the Complaint occurred between when Plaintiff was hired in 1993 and when her

employment was terminated in 2014. Plaintiff’s employment was reinstated in 2018 for a brief


                                                 5
(1:19-CV-2238)

time. ADA claims are governed by a two-year statute of limitations. McCormick v. Miami

Univ., 693 F.3d 654, 662-64 (6th Cir. 2012). Under Title VII, a Plaintiff has up to 180 days, or in

a deferral state such as Ohio, 300 days, to file a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”). 42 U.S.C. § 2000e-5(e)(1). She has 90 days

to file an action in federal court after receiving her Right to Sue letter from the EEOC. Id. at

§2000e-5(f)(1). Plaintiff does not indicate whether she filed an EEOC charge with respect to the

incidents that occurred between 1993 and 2014. See ECF No. 5. Based on Plaintiff’s

allegations, it appears that statute of limitations for her ADA and Title VII claims arising in or

before 2014 are time-barred by the applicable statute of limitations periods.

               2. Failure to State a Claim Upon Which Relief Can Be Granted

       Plaintiff fails to state a plausible Title VII or ADA claim upon which relief may be

granted. Neither Title VII nor the ADA is “a general civility code for the American workplace.”

Burnett v. Tyco Corp., 203 F.3d 980, 982 (6th Cir. 2000) (quoting Oncale v. Sundowner Offshore

Services, Inc., 523 U.S.75, 80 (1998)) (Title VII); Rorrer v. City of Stow, 743 F.3d 1025,

1046 47 (6th Cir. 2014) (ADA). They do not provide a cause of action for general bad behavior

in the employment context. Instead, the statutes provide causes of action for discrimination

based on race, color, religion, sex, or national origin for Title VII, and disability for the ADA.

The central issue is whether employees in a protected class are exposed to disadvantageous terms

or conditions of employment to which employees who are not in that protected class are not

exposed, and that differential treatment is based on their membership in the protected class.

Oncale, 533 U.S. at 80. At this juncture, Plaintiff is not required to plead her discrimination


                                                  6
(1:19-CV-2238)

claim with heightened specificity. See Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513-14

(2002). Nevertheless, she must still provide “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570; Iqbal, 556 U.S. at 677-78. “Even though a

Complaint need not contain detailed factual allegations, its “[f]actual allegations must be enough

to raise a right to relief above the speculative level on the assumption that all the allegation in the

complaint are true.” New Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1051

(6th Cir. 2011) (quoting Twombly, 550 U.S. at 555.).

               a. Claims from 2014

       Plaintiff’s Amended Complaint never rises above the speculative level regarding her

ADA claim and race discrimination claim under Title VII. She alleges her troubles began when

she publicly disagreed with her supervisor in a team meeting telling him his ideas would not

work. ECF No. 5 at PageID #: 15. Plaintiff does not indicate specifically what condition she has

that qualifies as a disability under the ADA and her only reference to her race is the epithet used

by a co-worker four years later after she was reinstated. Id. at PageID #:17. There is no

suggestion in the Amended Complaint that her race or her disability was a factor in her

employer’s decision to fire her in 2014.

       The only claim Plaintiff might provide sufficient facts for is her sex discrimination claim

under Title VII. Plaintiff claims she rejected McLaughlin’s advances and that he, in turn, spread

false rumors about her, wrote her up for poor or careless work, and at some point told her, “I’m




                                                   7
(1:19-CV-2238)

going to get you. You are out of here.”6 Id. at PageID #: 16. She also claims she filed

grievances but Ford ignored them. Id. Employers may be vicariously liable under Title VII if an

employee’s supervisor creates a hostile work environment. Vance, 570 U.S. at 424 ; Burlington

Industries, Inc. v. Ellerth, 524 U.S. 742 (1998); Faragher v. City of Boca Raton, 524 U.S. 775

(1998). But the Court need not even decide whether McLaughlin was a supervisor or whether

Ford is vicariously liable. As explained above, because all of McLaughlin’s acts that could

subject Ford to vicarious liability occurred in 2014, these claims are time-barred.

               b. Claims from 20187

       With regard to Plaintiff claims stemming from after she was reinstated and then

terminated again in 2018, she does not provide sufficient facts to subject Ford to liability under

Title VII or the ADA. She claims her co-worker used a racial slur and Plaintiff asked her

supervisor to cover for her the next day while she got medication. Id. at PageID #: 17. She was

terminated three days later. Id. Again, she does not explain what condition she has that qualifies

as a disability, or why she believes her employer’s actions were motivated by her race or sex.

Even if the Court considers Plaintiff’s co-worker’s use of a racial slur or other demeaning



   6
     It is unclear from the Amended Complaint whether McLaughlin made this statement to her
before she was terminated from Ford in 2014 or when she was placed at another plant “on an inverse
layoff.” ECF No. 5 at PageID #: 16.
   7
     Plaintiff does not indicate whether she filed a charge with the EEOC after she was terminated
in 2018. See ECF No. 5 at PageID #: 17-18. This is not a proper ground for dismissal at the
screening stage, however, because Title VII’s requirement to file a charge with the EEOC before
filing an action in federal court is a dispositive defense but not a jurisdictional requirement. Fort
Bend Cty. v. Davis, 139 S. Ct. 1843, 1852 (2019) (“In sum, a rule may be mandatory without being
jurisdictional, and Title VII’s charge-filing requirement fits that bill.”)

                                                 8
(1:19-CV-2238)

comments, Ford is not subject to liability under Title VII unless Plaintiff can demonstrate her

employer was negligent or knew or should have known of the conduct. Vance, 570 U.S. at 424;

29 C.F.R. § 1604.11(d) (also applies with equal force to discrimination based on race). Plaintiff

does not indicate whether she reported this to her supervisor, Ford’s Human Resources

department, or whether her supervisor or employer was aware of what transpired with her co-

worker. ECF No. 5 at PageID #: 17. Plaintiff fails to provide any facts that suggest her employer

was aware of, should have been aware of, or was negligent in handling her co-worker’s behavior.

This is not sufficient to cross the threshold of basic pleading requirements in federal court. See

Fed. R. Civ. P. 8 (Complaint must provide “a short and plain statement of the claim” made by

“simple, concise, and direct allegations.”); see also Morgan v. Church's Fried Chicken, 829 F.2d

10, 12 (6th Cir.1987) (legal conclusions alone are not sufficient to present a valid claim, and

court is not required to accept unwarranted factual inferences).

                                         IV. Conclusion

         Accordingly, Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 2) is

granted and this action is dismissed pursuant to 28 U.S.C. §1915(e). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be taken in good

faith.

         IT IS SO ORDERED.



 November 8, 2019                               /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge


                                                 9
